*556OPINION.
MaRqtjette :
The facts in this proceeding speak for themselves. It is clear that the petitioner overstated his gross income on his return by the amount of $23,921.60, and that he attempted to compensate therefor by a fictitious deduction under item 16 of the return. The respondent properly disallowed the deduction, but the result is that the petitioner’s net income as determined by the respondent is excessive to the extent of $23,921.60. Both the deduction and the amount erroneously reported as income should be eliminated from the return.

Judgment will l>e entered under Rule 50.